                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       ALEXANDER P. LEE,                                  Case No.19-cv-00921-JSC
                                                        Plaintiff,
                                   8
                                                                                              ORDER OF TRANSFER
                                                 v.
                                   9

                                  10       PBSP WARDEN,
                                                        Defendant.
                                  11

                                  12            Petitioner, a California prisoner proceeding pro se, filed this petition for a writ of habeas
Northern District of California
 United States District Court




                                  13   corpus under 28 U.S.C. § 2254.1 The petition challenges the validity of his conviction and

                                  14   sentence from Solano County Superior Court.

                                  15            A petition for a writ of habeas corpus made by a person in custody under the judgment

                                  16   and sentence of a state court of a state which contains two or more federal judicial districts may be

                                  17   filed in either the district of confinement or the district of conviction. See 28 U.S.C. § 2241(d).

                                  18   Each of such districts shall have concurrent jurisdiction to entertain the petition; however, the

                                  19   district court for the district where the petition is filed may transfer the petition to the other district

                                  20   in the furtherance of justice. See id. Federal courts in California traditionally have chosen to hear

                                  21   petitions challenging a conviction or sentence in the district of conviction. See Dannenberg v.

                                  22   Ingle, 831 F. Supp. 767, 768 (N.D. Cal. 1993); Laue v. Nelson, 279 F. Supp. 265, 266 (N.D. Cal.

                                  23   1968).

                                  24            As Petitioner challenges the validity of his conviction and sentence, the proper venue for

                                  25   his petition is the district in which he was convicted. Solano County is located within the venue of

                                  26   the Eastern District of California. See 28 U.S.C. § 84.

                                  27
                                       1
                                  28    Petitioner has consented to the jurisdiction of a United States Magistrate Judge pursuant to 28
                                       U.S.C. § 636(c). (Dkt. No. 7.)
                                   1          Accordingly, in the interest of justice, this case is TRANSFERRED to the United States

                                   2   District Court for the Eastern District of California. In light of this transfer, ruling on Petitioner’s

                                   3   application to proceed in forma pauperis is deferred to the Eastern District. The Clerk shall

                                   4   terminate these motions from this Court’s docket (docket number 6), and shall transfer this matter

                                   5   forthwith.

                                   6          IT IS SO ORDERED.

                                   7   Dated: April 22, 2019

                                   8

                                   9
                                                                                                      JACQUELINE SCOTT CORLEY
                                  10                                                                  United States Magistrate Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           2
                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        ALEXANDER P. LEE,
                                   7                                                          Case No. 19-cv-00921-JSC
                                                       Plaintiff,
                                   8
                                                v.                                            CERTIFICATE OF SERVICE
                                   9
                                        PBSP WARDEN,
                                  10
                                                       Defendant.
                                  11

                                  12
Northern District of California




                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
 United States District Court




                                  13
                                       District Court, Northern District of California.
                                  14
                                              That on April 22, 2019, I SERVED a true and correct copy(ies) of the attached, by placing
                                  15
                                       said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  16
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  17
                                       receptacle located in the Clerk's office.
                                  18
                                  19   Alexander P. Lee ID: E-13832
                                       Pelican Bay State Prison
                                  20   P.O. Box 7500
                                       B8-224
                                  21   Crescent City, CA 95531-7000
                                  22

                                  23   Dated: April 22, 2019

                                  24
                                                                                          Susan Y. Soong
                                  25                                                      Clerk, United States District Court
                                  26
                                                                                          By:________________________
                                  27                                                      Ada Means, Deputy Clerk to the
                                  28                                                      Honorable JACQUELINE SCOTT CORLEY

                                                                                          3
